Citation Nr: 1503841	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received with respect to the claim for service connection for a bladder condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from March 1, 1956 to May 3, 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Muskogee, Oklahoma, regional office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified in a video conference hearing before the undersigned in November 2012.  A transcript of the hearing is associated with the claims file.  

The statement of the case also considered the issues of whether new and material evidence had been submitted to reopen claims for service connection for kidney disease and prostate cancer.  The Veteran submitted a substantive appeal limiting the appeal to the bladder issue; and the kidney and prostate issues were not certified to the Board.  

This matter was previously before the Board in February 2014, at which time the Board denied the Veteran's petition to reopen his claim for service connection for a bladder condition on the basis of new and material evidence.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 order, the Court granted a joint motion for remand, vacated the Board's 2014 decision, and returned the appeal for action consistent with the joint motion.  The appeal is now before the Board for action consistent with the joint motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The October 2014 joint motion stated that the Veteran would be able to submit additional evidence and argument.  In December 2014, he submitted two additional letters from his private physician.  The Veteran also submitted an Additional Evidence Response Form for Cases with a VA Substantive Appeal (Form 9) Filed Prior to February 2, 2013 on which he requested that his appeal be remanded to the RO for review of his additional evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the record, to include the two December 2014 letters from the Veteran's private doctor.  If the benefit sought on appeal, remains denied, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

